DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 11, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens et al. (US 2005/0179303).  Regarding claims 1 and 11, Owens et al. (US 2005/0179303) teaches a modular seat (25) comprising: a first seating component (12) having one or more seating component attachment apertures (formed between receiving brackets, 2 and panel 9); and a first arm component (10) having a first arm component shelf support (4/8) configured to be received by one of the seating component attachment apertures (see Figures 3, 4C, 7A), wherein the first arm component (10) is configured to engage one or more legs (see Figure 6A), and wherein the first arm component shelf support is configured to support at least a portion of a weight of the first seating component (see Figure 7A where item 4 is fit into item 2 and carries a portion of the weight of item 12).

Regarding claim 2, Owens further teaches an attachment member (40/41), wherein the attachment member is configured to be received by one of the seating component attachment apertures (see Figure 3), and wherein when the attachment member is received by one of the seating component attachment apertures (see Figure 7A), a portion (40) of the attachment member (40/41) extends beyond the seating component attachment aperture.

Regarding claims 4-5, 14, Owens further teaches wherein the seating component (12) further comprises a seating component shelf support (29) configured to be received by a back support attachment aperture (aperture between items 15 in Figure 8).

Regarding claim 6, Owens further teaches wherein the seating component (12) is attached to the arm component (10) via a base attachment mechanism (2/4) and the back support component (16) further comprises an adjacent back support attachment mechanism (see items 2/4 on seating component and backrest).

Regarding claim 7, Owens further teaches wherein at least one leg is attached to the attachment member (via item 10; the examiner notes that the language of the claim does not distinctly disclose “directly attached”).

Regarding claims 9 and 19, Owens further teaches a second arm component comprising a second arm component shelf support, wherein the second arm component shelf support is configured to be received by one of the attachment apertures that is not attached to the first arm component shelf support (see Figure 6A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2005/0179303) in view of Nelson et al. (US 8783778).  Regarding claims 10 and 20, it is described above what is disclosed by Owens; however, the reference does not distinctly disclose one or more seat extensions, wherein the seat extension comprises an additional seating component and an additional back support, and wherein the additional seating component is attached to one of the other seating components via an attachment member.
Nelson, in a similar field of endeavor, discloses a modular furniture assembly having one or more seat extensions (see Figure 10), wherein the seat extension comprises an additional seating component (26a) and an additional back support (28), and wherein the additional seating component is attached to one of the other seating components via an attachment member (see Figure 14b).  It would have been obvious to one having ordinary skill in the art to modify the arrangement of Owens to include additional seating components and back supports (as in Nelson) in order to create a larger seating arrangement to accommodate additional users.

Allowable Subject Matter
Claims 3, 8, 12-13, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the examiner notes that the prior art does not distinctly disclose or fairly suggest a modification to arrive at “the portion of the attachment member extending beyond the seating component attachment aperture of the first seating component is configured to be received by one of the seating component attachment apertures of the second seating component” in addition to the limitations of claim 1.
Regarding claims 8 and 17, the examiner notes that the prior art does not distinctly disclose or fairly suggest a modification to arrive at “the one or more seating component attachment apertures are disposed along the bottom surface of the seating component” in addition to the limitations of claims 1 and 11, respectively.
Regarding claim 12, the examiner notes that the prior art does not distinctly disclose or fairly suggest a modification to arrive at “attaching an attachment member to one of the seating component attachment apertures not attached to the arm component shelf support (emphasis added) such that a portion of the attachment member extends beyond the seating component attachment aperture” in addition to the limitations of claim 12.
Claims 13, 15-16, 18 depend from claim 12.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636